               Case 6:19-bk-13367-SY                  Doc 62 Filed 03/24/20 Entered 03/24/20 14:21:50                 Desc
                                                       Main Document    Page 1 of 5

                       1 Lynda T. Bui, Trustee
                         3550 Vine Street, Suite 210
                       2 Riverside, California 92507
                         Telephone: (949) 340-3400
                       3 Facsimile:   (949) 340-3000
                         Email:       trustee.bui@shulmanbastian.com
                       4

                       5 Chapter 7 Trustee

                       6

                       7

                       8                                   UNITED STATES BANKRUPTCY COURT

                       9                    CENTRAL DISTRICT OF CALIFORNIA, RIVERSIDE DIVISION

                  10

                  11 In re                                                       Case No. 6:19-bk-13367-SY

                  12 URBAN LOGIC CONSULTANTS,                                    Chapter 7
                     INC.,
                  13                                                             SUPPLEMENTAL DECLARATION OF LYNDA
                     Debtor.                                                     T. BUI IN SUPPORT OF CHAPTER 7
                  14                                                             TRUSTEE’S MOTION FOR ORDER:

                  15                                                               (1) APPROVING THE SALE OF THE
                                                                                       ESTATE’S INTEREST IN THE DEBTOR’S
                  16                                                                   ACCOUNTS RECEIVABLE PURSUANT
                                                                                       TO BANKRUPTCY CODE §363(b)(1),
                  17                                                                   SUBJECT TO OVERBIDS, COMBINED
                                                                                       WITH NOTICE OF BIDDING
                  18                                                                   PROCEDURES AND REQUEST FOR
                                                                                       APPROVAL OF THE BIDDING
                  19                                                                   PROCEDURES UTILIZED; AND

                  20                                                               (2) GRANTING RELATED RELIEF

                  21                                                             Hearing Date:
                                                                                 Date: March 26, 2020
                  22                                                             Time: 9:30 a.m.
                                                                                 Place: Courtroom 302
                  23                                                                    3420 Twelfth Street
                                                                                        Riverside, California 92501
                  24

                  25

                  26

                  27

                  28

CHAPTER 7 TRUSTEE
   3550 Vine Street
                                                                                      1
       Suite 210
                           Sale Motion TC Urban re Accounts Receivable, Supplemental Dec
  Riverside CA 92507       23140-000\EXP. 56
               Case 6:19-bk-13367-SY                  Doc 62 Filed 03/24/20 Entered 03/24/20 14:21:50                  Desc
                                                       Main Document    Page 2 of 5

                       1                                      DECLARATION OF LYNDA T. BUI

                       2            I, Lynda T. Bui, declare:

                       3            1.       I am the duly appointed, qualified and acting Chapter 7 trustee for the

                       4 bankruptcy estate of In re Urban Logic Consultants, Inc. fdba Infra Consultants, Case

                       5 No. 6:19-bk-13367-SY (“Debtor”).                    I have personal knowledge of the facts set forth

                       6 herein, and if called and sworn as a witness, I could and would competently testify

                       7 thereto, except where matters are stated on information and belief, in which case I am

                       8 informed and believe that the facts so stated are true and correct.

                       9            2.       I make this Supplemental Declaration in support of my Motion for Order: (1)

                  10 Approving the Sale of the Estate’s Interest in the Debtor’s Accounts Receivable Pursuant

                  11 to Bankruptcy Code § 363(b)(1), Subject to Overbids, Combined With Notice of Bidding

                  12 Procedures and Request for Approval of the Bidding Procedures Utilized; and (2)

                  13 Granting Related Relief (“Sale Motion”).                              Unless otherwise noted, capitalized terms

                  14 herein have the meaning as set forth in the Sale Motion.

                  15                3.       I have reviewed the “Objection to the Sale of the Estate’s Interest in

                  16 Debtor’s Account Recievable [sic] Pursuant to Bankruptcy Code 363(b)(1)…” filed by

                  17 Emil Hashiman on March 18, 2020 (Docket No. 61) (“Objection”).

                  18                4.       First and foremost, the Objection should be overruled as late filed. The

                  19 original hearing was March 5, 2020 and any opposition would have been due February

                  20 20, 2010. The Court continued the March 5, 2020 hearing at the request of the

                  21 overbidder who wanted time to liquidate assets so that he has more available to

                  22 overbid. The Court did not extend any time for the filing of any objections or otherwise

                  23 modify the briefing schedule.

                  24                5.       Second, there is no legal basis articulated in the Objection (none that is

                  25 understandable) warranting consideration for not granting the sale and overbid

                  26 procedure. After reviewing the Objection, I could not understand what Mr. Hashiman is

                  27 trying to say – legally or factually. I also think he may be confusing this bankruptcy case

                  28 with another. Mr. Hashiman is not a creditor of this Debtor and did not file a proof of

CHAPTER 7 TRUSTEE
   3550 Vine Street
                                                                                      2
       Suite 210
                           Sale Motion TC Urban re Accounts Receivable, Supplemental Dec
  Riverside CA 92507       23140-000\EXP. 56
               Case 6:19-bk-13367-SY                 Doc 62 Filed 03/24/20 Entered 03/24/20 14:21:50   Desc
                                                      Main Document    Page 3 of 5

                       1 claim in the case. The claims bar date passed on November 4, 2019. Thus, I do not

                       2 believe he is an interested party as there appears to be no connection between the

                       3 Debtor and him and his various previous bankruptcies. The statements in the Objection

                       4 do not appear correct. For example, in reviewing the Pacer docket for case No. 10-bk-

                       5 11820-PC (Mr. Hashiman’s bankruptcy), it was not converted to Chapter 11. Mr.

                       6 Hashiman has filed a motion to reopen his 10 year old case, which reasons (from what I

                       7 can understand) do not have anything to do with this Debtor or the Account Receivable

                       8 being sold. Similarly, case no. 9:17-bk-12045-DS does not appear to have any

                       9 relationship with this Debtor either.

                  10               6.       In an effort to understand his Objection, I called Mr. Hashiman on March

                  11 20, 2020. During the lengthy telephone conversation, I listened to him explain in the

                  12 most incoherent longwinded manner why he was interested in the Debtor’s case. I still

                  13 did not understand his relationship to the Debtor, as a creditor or otherwise. Mr.

                  14 Hashiman referenced multiple real properties and it sounded like he was looking to see

                  15 the status of “his” real properties. When I explained to him that the Debtor’s case does

                  16 not involve any real property, he wanted a “certified” copy of the “discharge” of the

                  17 Debtor (none exist because the Debtor is a corporation) and all pleadings in “state court”

                  18 (and he did not give me a case number so I had no idea which case he is referring to).

                  19 Also, he referred to the Debtor as “Urban Development” on two separate

                  20 occasions. When I explained to him that it is Urban Logic Consultants, Inc., he became

                  21 very upset because “obviously” “he’s referring to the Debtor”. I further advised Mr.

                  22 Hashiman to obtain counsel if he believes his rights are somehow affected by the sale of

                  23 accounts receivable in this case (similar suggestion I gave him on March 5th). I advised

                  24 him that I doubt very much his rights in real properties are somehow implicated in this

                  25 bankruptcy case since the account debtor for the Accounts Receivable is the City of

                  26 Beaumont. He was still not satisfied so I had to end the call.

                  27               7.       As an aside, I remember meeting Mr. Hashiman in the Courtroom at the

                  28 original hearing on March 5, 2020. I approached him to make sure that if he was an

CHAPTER 7 TRUSTEE
   3550 Vine Street
                                                                                     3
       Suite 210
                          Sale Motion TC Urban re Accounts Receivable, Supplemental Dec
  Riverside CA 92507      23140-000\EXP. 56
               Case 6:19-bk-13367-SY                  Doc 62 Filed 03/24/20 Entered 03/24/20 14:21:50      Desc
                                                       Main Document    Page 4 of 5

                       1 interested party his concerns are addressed. After talking to him on March 5, 2020, I was

                       2 convinced he must be interested in a different case. I even asked the parties who were

                       3 present in the Courtroom at the March 5, 2020 hearing (City of Beaumont’s Manager

                       4 Todd Parton and City of Beaumont’s counsel, Peter J. Nolan as well as Kieran

                       5 McKiernan and his attorney, Nick Koffroth) if they recognized Mr. Hashiman and would

                       6 know what interest he may have in the case. Their responses were negative.

                       7            8.       As an update regarding the overbids, I received the highest and best offers

                       8 from both Mr. McKiernan and the City of Beaumont. I am ready to recommend the

                       9 acceptance of one to the Court at the time of the hearing on March 26, 2020. I have

                  10 advised the affected party to provide additional proof of funds should the price bid up

                  11 even higher on March 26, 2020.

                  12                I declare under penalty of perjury under the laws of the United States of America

                  13 that the foregoing is true and correct.

                  14                Executed on March 24, 2020, at Irvine, California.

                  15                                                     /s/ Lynda T. Bui

                  16                                                     Lynda T. Bui
                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28

CHAPTER 7 TRUSTEE
   3550 Vine Street
                                                                                      4
       Suite 210
                           Sale Motion TC Urban re Accounts Receivable, Supplemental Dec
  Riverside CA 92507       23140-000\EXP. 56
        Case 6:19-bk-13367-SY                      Doc 62 Filed 03/24/20 Entered 03/24/20 14:21:50                                     Desc
                                                    Main Document    Page 5 of 5

                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is: 100
Spectrum Center Drive, Suite 600, Irvine, California 92618

A true and correct copy of the foregoing document entitled (specify): SUPPLEMENTAL DECLARATION OF LYNDA T.
BUI IN SUPPORT OF CHAPTER 7 TRUSTEE’S MOTION FOR ORDER: (1) APPROVING THE SALE OF THE
ESTATE’S INTEREST IN THE DEBTOR’S ACCOUNTS RECEIVABLE PURSUANT TO BANKRUPTCY CODE §
363(b)(1), SUBJECT TO OVERBIDS, COMBINED WITH NOTICE OF BIDDING PROCEDURES AND REQUEST FOR
APPROVAL OF THE BIDDING PROCEDURES UTILIZED; AND (2) GRANTING RELATED RELIEF will be served or
was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
March 24, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
    •   Chapter 7 Trustee: Lynda T. Bui (TR) trustee.bui@shulmanbastian.com, C115@ecfcbis.com
    •   Interested Party: Brent S Clemmer garduno@sbemp.com, clemmer@sbemp.com
    •   Interested Party: Caroline Djang caroline.djang@bbklaw.com, evelyn.gomez@bbklaw.com;
        sansanee.wells@bbklaw.com
    •   Attorney for Debtor: Jenny L Doling JD@jdl.law, dolingjr92080@notify.bestcase.com
    •   Interested Party: United States Trustee (RS) ustpregion16.rs.ecf@usdoj.gov

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) March 24, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

Objecting Party
Emil Hashiman
14381 Rafael Street
Cabazon, CA 92230
                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) March 24, 2020, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
Judge’s Copy (via Messenger):
U.S. Bankruptcy Court
Attn: Honorable Scott H. Yun
3420 Twelfth Street, bin outside of Courtroom 302
Riverside, CA 92501
Buyer (via Email):
City of Beaumont
c/o Slovak Baron Empey Murphy & Pinkney LLP
Attn: Peter J. Nolan, Esq.
Email: nolan@sbemp.com

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 March 24, 2020                   Erlanna Lohayza                                              /s/ Erlanna Lohayza
 Date                             Printed Name                                                 Signature
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
